Order filed February 16, 2017




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-17-00018-CV
                                   ____________

                    In the Interest of Q.M. and Q.M., Children


                     On Appeal from the 310th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-47516


                                        ORDER
      This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant T.N.O.’s brief was due February 8, 2017. No brief has been filed.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel William M. Thursland,
to file appellant’s brief no later than February 27, 2017. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM